                Case 1:20-cv-00453-MN-JLH Document 1-2 Filed 03/31/20 Page 1 of 8 PageID #: 17



                                                          EXHIBIT B
                                                   Preliminary Claim Chart
                                           U.S. Patent 6,687,343 Compared to Fuze
     Patent                                      Fuze Calling (The Accused Instrumentality)
   6,687,343
1. An Internet The accused instrumentality (e.g., Fuze Calling) is an Internet communication control apparatus (e.g., hosted PBX)
communication selectively connected to a plurality of communication terminals (e.g., desk phones and mobile app installed smart
control        devices) and to a computer network, said Internet communication control apparatus.
apparatus
selectively
connected to a
plurality of
communication
terminals and
to a computer
network, said
Internet
communication
control
apparatus
comprising:




                 https://www.fuze.com/what-is-fuze#unified-communications




                                                              -1-
            Case 1:20-cv-00453-MN-JLH Document 1-2 Filed 03/31/20 Page 2 of 8 PageID #: 18



 Patent                                    Fuze Calling (The Accused Instrumentality)
6,687,343




            https://www.fuze.com/products/calling#built-for-how-you-work




                                                       -2-
                  Case 1:20-cv-00453-MN-JLH Document 1-2 Filed 03/31/20 Page 3 of 8 PageID #: 19



   Patent                                           Fuze Calling (The Accused Instrumentality)
  6,687,343




                  https://www.fuze.com/products/calling#cloud-communications-for-the-enterprise

a controller      The accused instrumentality (e.g., Fuze Calling) utilizes a controller (e.g., hosted PBX) configured to transmit
configured to     calling signals to said plurality of communication terminals (e.g., desk phones and mobile app installed smart
transmit          devices), wherein a single calling signal having a first predetermined time period (e.g., User Defined Connect
calling signals   Timeout) is transmitted to one communication terminal (e.g., user defined single agent) of said plurality of
to said           communication terminals (e.g., desk phones and mobile app installed smart devices) when a single calling request
plurality of      (e.g., User Call initiation) is detected from the computer network (e.g., Fuze’s cloud VoIP), and wherein plural
communication     calling signals having a second predetermined time period (e.g., User Defined Connect Timeout) are sequentially
terminals,        transmitted (e.g., sequential call forwarding) to plural communication terminals (e.g., multiple agents in the queue)
wherein a         of said plurality of communication terminals (e.g., desk phones and mobile app installed smart devices) when plural
single calling    calling requests are detected from the computer network, said plural calling signals being transmitted one after
signal having a   another (e.g., sequential call forwarding) to the plural communication terminals (e.g., multiple agents in the queue
first             which can be desk phones and mobile app installed smart devices).
predetermined
time period is    The accused instrumentality (e.g., Fuze Calling) utilizes a controller (e.g., hosted PBX) which is provided with an
transmitted to    advance call forwarding features wherein Fuze hosted VoIP allows users to customize the number of calling agents



                                                                 -3-
                   Case 1:20-cv-00453-MN-JLH Document 1-2 Filed 03/31/20 Page 4 of 8 PageID #: 20



     Patent                                            Fuze Calling (The Accused Instrumentality)
   6,687,343
one                (i.e. singular or plural calling terminals) as well as predetermined time period for calling signals (i.e. user controlled
communication      Connect timeout which indicates how long should an agent’s phone rings before choosing a new agent to receive
terminal of        the call). In case of multiple agents receiving call agents in the queue (i.e. plural calling signals to plurality of
said plurality     communication terminals) there exist a provision for sequential transmission of call to plurality of communication
of                 terminal (i.e. sequential call forwarding).
communication
terminals when
a single calling
request is
detected from
the computer
network, and
wherein plural
calling signals
having a
second
predetermined
time period are
sequentially
transmitted to
plural
communication
terminals of
said plurality
of
communication      https://www.fuze.com/what-is-fuze#unified-communications
terminals when
plural calling
requests are
detected from
the computer


                                                                    -4-
                   Case 1:20-cv-00453-MN-JLH Document 1-2 Filed 03/31/20 Page 5 of 8 PageID #: 21



     Patent                                       Fuze Calling (The Accused Instrumentality)
   6,687,343
network, said
plural calling
signals being
transmitted one
after another to
the plural
communication
terminals.




                   https://www.fuze.com/products/calling#built-for-how-you-work




                                                              -5-
            Case 1:20-cv-00453-MN-JLH Document 1-2 Filed 03/31/20 Page 6 of 8 PageID #: 22



 Patent                                     Fuze Calling (The Accused Instrumentality)
6,687,343




            https://www.fuze.com/products/calling#cloud-communications-for-the-enterprise




                                                       -6-
            Case 1:20-cv-00453-MN-JLH Document 1-2 Filed 03/31/20 Page 7 of 8 PageID #: 23



 Patent                                     Fuze Calling (The Accused Instrumentality)
6,687,343
            https://help.fuze.com/hc/en-us/articles/360011290453-Call-Handling-and-Call-Forwarding




            https://help.fuze.com/hc/en-us/articles/360011290453-Call-Handling-and-Call-Forwarding




                                                       -7-
            Case 1:20-cv-00453-MN-JLH Document 1-2 Filed 03/31/20 Page 8 of 8 PageID #: 24



 Patent                                     Fuze Calling (The Accused Instrumentality)
6,687,343




            https://help.fuze.com/hc/en-us/articles/360011290453-Call-Handling-and-Call-Forwarding




                                                       -8-
